Chapman, J.
The declaration in this case contains a very general and imperfect statement that rent is due. The defendants at first demurred to it, but afterwards withdrew their demurrer, and went to trial as if the declaration were good. The exception taken by them does not raise the question whether the allegation respecting the rent is sufficient to authorize any proof on that subject; but it concedes that it is sufficient to enable the plaintiff to recover for all the rent due except increased rent. If it gave the defendants sufficient notice of the claim, it answered its purpose, however imperfectly the notice was stated. If they desired to have a more perfect statement, they might have insisted on their demurrer, or moved for a more particular statement, or objected to any evidence respecting rent. As they did neither, and as they\ conceded that the declaration gave them a general notice that rent was claimed, we think it was a notice that included all the rent legally due, and that the exception which they have taken cannot be sustained. " Exceptions overruled'